Grant, J.
(after stating the facts). 1. The learned - counsel for the defendant insists that the court should have directed a verdict for the defendant, for the reason that plaintiff had not effected a sale, and that there was no evidence that he secured the purchaser, the Danaher & Melendy Company. Defendant took the advantage and received the benefit of the plaintiff’s examination and estimate of the value of his lands. On December 21st his agent, Mr. Fox, wrote Danaher, who represented the company, as follows:
“He [Weston] has had them carefully examined and estimated recently by Mr. D. J. Ranson. Mr. Ranson can give you full information in regard to them, if you care to correspond with him.”
Defendant knew that plaintiff was negotiating with these parties. He did not withdraw the authority which he had given the plaintiff to negotiate the sale, until he himself had made the sale. The case is within the rule of Heaton v. Edwards, 90 Mich. 500, unless the fact that the other lands, which plaintiff was not authorized to sell, were included in the sale, takes this case without the rule of that case. There was evidence *243from which, it may fairly be inferred that the efforts of plaintiff influenced the sale. Mr. Fox, whose acts bind the defendant, must certainly have understood that plaintiff was negotiating with the Danaher Company; and the conclusion was reasonable that the purpose of that letter was to prevent plaintiff from receiving his commission, by negotiating the sale himself for Mr. Weston. There is evidence, also, from which it can be inferred that the lands which plaintiff had for sale were of the value of $100,000, and that they were therefore included in the sale at that amount. We think the question was properly left to the jury"to decide, whether the plaintiff was instrumental in procuring the purchase, and that the defendant could not avoid liability by including other lands in the sale to the purchaser with whom plaintiff was negotiating.
2. Complaint is made of the charge of the court that “‘there is no dispute about the commission, if you come to that matter, for the commission is agreed upon to be 5 per cent, on the $100,000.” This statement was not challenged by the defendant at the time. If it was error, it was the duty of the counsel to then call the attention Of the court to it. Farmers’ Mut. Fire Ins. Co. v. Gargett, 42 Mich. 295.
3. Error is also alleged in the admission of the correspondence as to negotiations with other parties than the final purchaser. Counsel has not pointed out in his brief those portions of the correspondence to which he refers, and' we do not feel called upon to perform that labor. The letters are 40 in number, and the bill of exceptions states that they were received in evidence “subject, in each case, to objection for incompetency and immateriality ; ” that, at the close of the evidence, counsel made a motion to strike from the record all letters introduced by plaintiff concerning negotiations with other parties than the Danaher & Melendy Company, and that the motion was denied. The objection to their admission was not sufficiently specific. It was the duty of counsel, in mak*244ing the motion, to point out what portions of the letters were objectionable.
The judgment is affirmed.
The other Justices concurred.